Citation Nr: 1000585	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems, to include as due to undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
symptoms, to include as due to undiagnosed illness.

3.  Entitlement to service connection for undifferentiated 
somatisation disorder.

4.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for bilateral flat 
feet.

8.  Whether new and material evidence to reopen a claim for 
service connection for posttraumatic stress disorder has been 
received.  

9.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 
1992, including service in the Persian Gulf from February to 
June 1991.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and July 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

Although the Veteran requested a travel board hearing when he 
filed his VA Form 9 in September 2003, he later withdrew his 
request in correspondence received in March 2004.

In November 2005, the Board, in part, remanded claims 1 
through 6 to the RO for further development.  The Board also 
denied service connection for a chronic skin rash, scars of 
the right forearm, posttraumatic stress disorder (PTSD), and 
a heart condition, and denied an initial compensable rating 
for scars of the posterior scalp.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2006, the Veteran withdrew his appeal.  
Accordingly, the Court dismissed the appeal the following 
month.  Thus, those issues are no longer before the Board.

In a June 2008 rating decision, the RO, in part, denied 
service connection for bilateral flat feet and determined 
that new and material evidence to reopen a claim for service 
connection for PTSD had not been submitted.  In a July 2008 
rating decision, the RO again determined that new and 
material evidence to reopen a claim for service connection 
for PTSD had not been submitted.  The Veteran perfected an 
appeal of these determinations to the Board.

In light of the Board's favorable decision on the claim to 
reopen, the Board has characterized the appeal involving PTSD 
as encompassing the two matters set forth on the title page.  

The issues of entitlement to service connection for 
respiratory problems, gastrointestinal symptoms, 
undifferentiated somatisation disorder, chronic fatigue, 
chronic diarrhea, sinusitis, bilateral flat feet, and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2005 Board decision, which denied the claim 
for service connection for PTSD, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

Claim to Reopen

The Veteran's claim for service connection for PTSD was 
denied by the Board in a November 2005 decision.  Although 
the Veteran appealed the decision to the Court, he later 
withdrew the appeal and thus the decision became final.  The 
evidence at the time included a VA examination report and 
private treatment records.  The basis of the denial was that 
the Veteran did not meet the diagnostic criteria for PTSD.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The pertinent evidence received since the November 2005 Board 
decision includes an August 2006 letter from Dr. Z. to Dr. G. 
which states that the Veteran warrants a DSM-IV diagnosis of 
PTSD at this time.

The Board finds that the above evidence is new and material 
in that it indicates that the Veteran currently meets the 
diagnostic criteria for PTSD.  As such, this new evidence 
materially alters the previous evidentiary picture and 
establishes a necessary fact and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. §§ 
3.156, 3.303 (2009).  It is thus new and material evidence 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim for 
service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.  The issue of service connection 
for PTSD on the merits is addressed in the Remand section 
below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for 
PTSD, on the merits, and the claims for service connection 
for respiratory problems, gastrointestinal symptoms, 
undifferentiated somatisation disorder, chronic fatigue, 
chronic diarrhea, sinusitis, and bilateral flat feet.

The record previously did not contain medical evidence 
diagnosing the Veteran with PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2009), i.e., conforming to DSM-IV.  See 38 C.F.R. 
§ 3.304(f) (2009).  As such, there was no need to verify the 
Veteran's alleged stressor events.  Now that such a diagnosis 
is of record, the RO should attempt to verify his stressor 
events.  He has reported a number of in-service stressor 
events in December 2006 and December 2007 statements.  He has 
been awarded the Air Force Outstanding Unit Award with Valor.  
The Board observes that this award is given for direct combat 
and combat support actions.  Thus, the citation is needed to 
discern the basis of the award.  If a claimed stressor is 
deemed verified, to include consideration of whether such 
stressor is consistent with the circumstances, conditions, or 
hardships of his service if the above citation reflects 
direct combat, pursuant to 38 U.S.C.A. § 1154(a) (West 2002), 
the Veteran should be scheduled for a VA psychiatric 
examination to determine whether he has PTSD and, if so, 
whether it is related to a deemed verified stressor event(s).

As regards the respiratory problems and sinusitis, in the 
November 2005 remand, the Board requested that the RO 
schedule the Veteran for a VA examination to determine 
whether he has a respiratory disorder, to include sinusitis 
and bronchitis, and, if so, whether the disorder originated 
in service or is otherwise etiologically related to service.  
The Veteran was provided a VA respiratory examination in 
January 2009 and the examiner provided an opinion.  However, 
after review, the Board finds that further opinion is 
necessary.  A June 1987 report of medical history completed 
at the time of enlistment reflects that, although the Veteran 
denied ear, nose, or throat trouble as well as sinusitis, the 
examiner noted that the Veteran has seasonal allergies to 
pollen and takes Actifed.  Thus, the record indicates that 
the Veteran had a respiratory disorder prior to service.  As 
noted in the prior remand, the Veteran was treated in service 
for sinusitis and a viral upper respiratory 
infection/pneumonia or bacterial infection.  Thus, a 
supplemental opinion is warranted to determine whether his 
respiratory disorder, to include allergies, represents a 
permanent worsening of a pre-existing disorder during 
service.  Given the potentially overlapping nature of the 
Veteran's claimed respiratory problems and sinusitis, the 
Board finds that the claims are inextricably intertwined and 
a Board decision on either claim at this time would be 
premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As regards the gastrointestinal symptoms, in the November 
2005 remand, the Board requested that the RO schedule the 
Veteran for a VA gastrointestinal examination to determine 
whether he has a stomach disorder, to include the previously 
diagnosed GERD and IBS, and, if so, whether the disorder 
originated in service or is otherwise etiologically related 
to service.  He was provided a VA examination in January 
2009; however, the examiner did not adequately address the 
questions posed by the Board.  Although the examiner provided 
a diagnosis of GERD and opined that it was not related to any 
gastrointestinal condition noted in service, the examiner did 
not provide an opinion regarding IBS, which was not diagnosed 
at that time.  It is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See, e.g., Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  However, the Court held in McClain v. Nicholson, 21 
Vet. App. 319 (2007), that so long as the veteran had a 
diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied.  Thus, an opinion as to whether any previously 
existing IBS was incurred or aggravated in service is still 
necessary.

Specific to the chronic diarrhea, the Board requested that 
the examiner determine whether the Veteran has a disability 
manifested by chronic diarrhea, and, if so, whether it is 
attributable to any diagnosed gastrointestinal disorder or 
whether it is a separate disorder.  If the examiner 
determined that the chronic diarrhea is a separate disorder, 
the examiner was to opine as to whether the disorder 
originated in service or is otherwise etiologically related 
to service.  Although the examiner appears to attribute the 
chronic diarrhea to the Veteran's history of alcohol abuse, 
the examiner did not attribute it to any diagnosed 
gastrointestinal disorder or state whether it is a separate 
disorder.  Thus, a supplemental opinion is required.

As regards the undifferentiated somatisation disorder, 
additional evidence, namely a June 2009 VA examination 
report, has been added to the record since the issuance of 
the most recent February 2009 SSOC.  Unfortunately, there is 
no indication that the RO considered the VA examination 
report in adjudicating the appeal.  Thus, the appeal must be 
remanded for the issuance of an SSOC.  See 38 C.F.R. §§ 
19.31, 19.37 (2009).

As regards the chronic fatigue, in the November 2005 remand, 
the Board requested that the RO schedule the Veteran for a VA 
endocrinology examination to determine whether he has the 
previously diagnosed chronic fatigue syndrome, and, if so, to 
determine whether it originated in service or is otherwise 
etiologically related to service.  Although the Veteran was 
provided a VA endocrinology examination in January 2009 which 
revealed that he did not have chronic fatigue syndrome, in 
light of McClain, the Board finds that an opinion as to 
whether any previously existing chronic fatigue syndrome was 
incurred or aggravated in service is still necessary.  See 
McClain, 21 Vet. App. 319.  

As regards the bilateral flat feet, the record reflects that 
the Veteran had the disorder prior to entering service.  A 
June 1987 enlistment examination report reflects mild pes 
planus, asymptomatic, bilateral, not considered disabling.  A 
July 1991 service treatment record reflects a plantar wart on 
the left foot.  At the time of separation, the Veteran 
reported a history of foot trouble; however, the separation 
examination report reflects a normal clinical evaluation of 
the feet.  A recent April 2008 VA examination report reflects 
tender arches of both feet, indicating current disability.  
Thus, an examination with opinion is warranted to determine 
whether the Veteran currently has bilateral flat feet and, if 
so, whether it represents a permanent worsening of a pre-
existing disorder during service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to verify the 
Veteran's alleged stressors as stated in 
the December 2006 and December 2007 
statements and obtain a copy of the 
citation for the Air Force Outstanding 
Unit Award with Valor.  

2.  If a claimed stressor is deemed 
verified, to include consideration of 
whether such stressor is consistent with 
the circumstances, conditions, or 
hardships of his service if the above 
citation reflects direct combat, pursuant 
to 38 U.S.C.A. § 1154(a) (West 2002), the 
Veteran should be scheduled for a VA 
psychiatric examination to determine the 
current nature and etiology of any 
psychiatric disorder found to be present; 
and to determine if the Veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether such is linked to a deemed 
verified stressor(s).  The examiner is to 
be informed of the verified in-service 
stressor(s) and be forward the claims 
folder in its entirety for review in 
connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder.  The psychiatric 
examination is to include a review of the 
Veteran's history and a comprehensive 
mental status evaluation and tests deemed 
as necessary.

The examiner should be asked to offer an 
opinion addressing the following 
questions:

Does the Veteran meet the DSM-IV criteria 
for a diagnosis of PTSD?  If so, is it at 
least as likely as not (50 percent or 
greater probability) that the PTSD is 
casually linked to a deemed verified in-
service stressor(s)?  The examiner is to 
be instructed that only the deemed 
verified stressor(s) may be considered for 
purposes of this opinion.

The examiner is asked to provide the 
rationale used in formulating his or her 
opinion in the written report.

3.  The RO should arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the January 2009 
VA respiratory, digestive, and 
endocrinology examination reports (or a 
suitable substitute if that examiner is 
unavailable) for the purpose of preparing 
an addendum that addresses the question of 
aggravation of a pre-existing respiratory 
disorder, the nature and etiology of 
previously existing IBS and chronic 
fatigue syndrome, and the nature and 
etiology of chronic diarrhea.  The claims 
file and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the addendum that 
the claims file has been reviewed.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's respiratory disorder, to 
include allergies, was incurred in or 
aggravated by service.  If it is 
determined that the allergies clearly and 
unmistakably existed prior to service, an 
opinion must be provided addressing (1) 
whether the allergies increased in 
severity in service; and, if so, (2) 
whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any previously existing IBS was incurred 
or permanently aggravated during service 
or is otherwise etiologically related to 
service.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any previously existing chronic fatigue 
syndrome was incurred or permanently 
aggravated during service or is otherwise 
etiologically related to service.  

The examiner should provide an opinion on 
whether the Veteran currently has, or ever 
had, a disability manifested by chronic 
diarrhea, and, if so, whether it is 
attributable to any diagnosed 
gastrointestinal disorder or whether it is 
a separate disorder.  If the examiner 
finds that the chronic diarrhea is a 
separate disorder, the examiner should 
also opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder originated 
in service or as a result of service.

A complete rationale should be given for 
all opinions and conclusions.

4.  The RO should schedule the Veteran for 
a VA foot examination to determine the 
nature and etiology of any bilateral flat 
feet found.  His claims file should be 
available to the examiner and reviewed in 
conjunction with the examination.  

The examiner should provide an opinion on 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's bilateral flat feet was 
incurred in, or aggravated by, service.  
If it is determined that the Veteran's 
bilateral flat feet clearly and 
unmistakably existed prior to service, an 
opinion must be provided, addressing (1) 
whether the Veteran's bilateral flat feet 
increased in severity in service; and, if 
so, (2) whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.

A complete rationale should be given for 
all opinions and conclusions.

5.  Thereafter, the RO should readjudicate 
the claims.  Specific to the claim for 
undifferentiated somatisation disorder, 
the RO should review all evidence added to 
the record since the issuance of the 
February 2009 SSOC.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided an 
SSOC and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


